UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 May 12 , Date of Report (Date of earliest event reported) Commission File No. 0-14225 EXAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1741481 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 48720 Kato Road, Fremont, CA 94538 (Address of principal executive offices, zip code) (510) 668-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 12, 2015, Exar Corporation (the “Company”) issued a press release announcing its financial results for the fourth fiscal quarter ended March 29, 2015. A copy of each of the press release and the supplemental financial information and commentary by Ryan A. Benton, Senior Vice President, General and Administration Services and Chief Financial Officer of the Company regarding the Company’s fourth fiscal quarter ended March 29, 2015, is attached hereto as Exhibit 99.1 and Exhibit 99.2, respectively, and is incorporated herein by reference. The information in this Current Report on Form 8-K and the Exhibits attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, technology licenses, restructuring charges and exit costs, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results. Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures. This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items. The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. A supplemental reconciliation of GAAP financial measures to non-GAAP financial measures is included in the financial statements portion of the press release attached as Exhibit99.1 to this Current Report on Form 8-K. Item 8.01. Other Events The Company alsoannounced onMay 12, 2015that itsBoard of Directors has decided to undertake a review of strategic alternativesto enhance value for the Company’s stockholders. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release of Exar Corporation dated May 12, 2015 Supplemental Financial Information and Commentary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXAR CORPORATION (Registrant) Date: May 12, 2015 /s/Ryan A. Benton Ryan A. Benton Senior Vice President, General and Administration Services and Chief Financial Officer (Principal Financial and Accounting Officer) Exhibit Index Exhibit No. Description Press Release of Exar Corporation dated May 12, 2015 Supplemental Financial Information and Commentary
